Citation Nr: 1419536	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-29 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to March 1980 and from October 1982 to September 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  An October 2010 hearing was held before a Decision Review Officer (DRO); a transcript of the hearing is associated with the claims file.

The Veteran was previously represented by an individual, W.D.  Preliminary review of the claims file resulted in a Board request for clarification.  Of record is a Report of Contact dated in April 2014 documenting a telephone call to the Veteran in which he indicated that he was no longer represented and did not want to appoint a new representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In early November 2013, the RO furnished the Veteran a supplemental statement of the case listing the issues shown on the first page of this Remand.  The Veteran was also furnished a VA Form 9 at that time.  In mid-November 2013, the Veteran returned the VA Form 9 with the appropriate box checked to request a Board videoconference hearing.  Although the Veteran did testify at a hearing at the RO, he has not had the opportunity to testify before the Board.  Accordingly, the case must be returned to the RO so the Veteran may be scheduled for the Board videoconference hearing he has now requested. 

Accordingly, the case is REMANDED for the following actions:

The RO should schedule the Veteran for a Board videoconference hearing.  After the hearing is conducted, or in the event he cancels the hearing or fails to report, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



